124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Danny D. GOODROAD, Appellant,v.Vern HJORTH;  Richard Richardson;  Lester Doe (Joe);  JohnDoe, II(Ted);  John Does, # 3;  Joe Hurd;  Harry A. Moore;Harold Clarke;  John Doe, # 4;  John Doe, # 5;  Jane Doe;Officer Lefferdink;  Officer Cabieles, Appellees.
No. 96-2747.
United States Court of Appeals, Eighth Circuit.
Submitted July 23, 1997.Filed Sept. 3, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Danny D. Goodroad appeals from the district court's1 order, dismissing his complaint without prejudice for failing to file an amended complaint in this 42 U.S.C.1983 action after the court determined his complaint was deficient.  We affirm.


2
In his verified complaint, Goodroad named various Madison County jail and Nebraska Department of Corrections (NDOC) officials, officers, and medical staff, and two public defenders, claiming they violated a variety of his constitutional rights in connection with his December 1995 detentions in the Madison County jail and the Diagnostics and Evaluation Center of the NDOC, and his subsequent treatment.


3
The magistrate judge reviewed the complaint under the district court's Local Rule 83.10, and ordered the complaint stricken for failing to comply with Federal Rule of Civil Procedure 8.  The magistrate judge concluded the factual allegations surrounding the alleged constitutional violations were "vague, muddled, and conclusory."   The magistrate judge granted Goodroad leave to file an amended complaint, and warned Goodroad that if he failed to comply with Rule 8, the court could dismiss the action.  After Goodroad failed to file an amended complaint by the date specified, the district court dismissed the action without prejudice.


4
We review for abuse of discretion the dismissal of a complaint for failure to comply with the district court's order.  See Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779 (8th Cir.1995).  Rule 8(a)(2) requires that a pleading must contain "a short and plain statement of the claim showing that the pleader is entitled to relief."  Fed.R.Civ.P. 8(a)(2).  Upon our review of the complaint, and liberally construing it as we must, see Smith v. St. Bernards Regional Medical Ctr., 19 F.3d 1254, 1255 (8th Cir.1994), we conclude that the district court did not abuse its discretion by requiring an amended complaint or in dismissing the action for Goodroad's failure to file one.


5
Accordingly, we affirm the judgment dismissing the action without prejudice.



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska